TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-03-00073-CR



                                    Nooruddin Punjani, Appellant

                                                    v.

                                    The State of Texas, Appellee




            FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
           NO. 00-1929-3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Nooruddin Punjani seeks to appeal from a judgment of conviction for possessing a gambling

device. Sentence was imposed on November 25, 2002. There was no motion for new trial. The deadline

for perfecting appeal was therefore December 27, 2002. Tex. R. App. P. 26.2(a)(1). Notice of appeal

was filed on December 31, 2002. No extension of time for filing notice of appeal was requested. Tex. R.

App. P. 26.3. There is no indication that notice of appeal was properly mailed to the district clerk within

the time prescribed by rule 26.2(a). Tex. R. App. P. 9.2(b). Under the circumstances, we lack jurisdiction

to dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction. See

Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996).
                 The appeal is dismissed.




                                              __________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: February 13, 2003

Do Not Publish




                                                 2